Citation Nr: 0110687	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  99-19 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to a disability rating in excess of 
30 percent for status post fracture of the left ulna and 
radius with residual interosseous nerve entrapment.


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from September 1977 to March 
1981.  

These matters come before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO denied entitlement to service 
connection for a low back disorder.  The veteran perfected an 
appeal of that decision.

In an August 1993 rating decision the RO denied entitlement 
to a disability rating in excess of 20 percent for the left 
arm disability.  The veteran perfected an appeal of that 
decision, and in a January 1996 rating decision the RO 
increased the rating from 20 to 30 percent.  The January 1996 
rating decision indicates that the grant of the increased 
rating constituted a grant of the benefit sought on appeal, 
and the RO did not certify the veteran's appeal of the 
assigned rating to the Board.  The veteran has not withdrawn 
his appeal of the assigned rating, however, and is presumed 
to be seeking the maximum rating available.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The 30 percent rating 
assigned in January 1996 is not the maximum rating available 
for the left arm disability.  38 C.F.R. § 4.71.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  For these reasons, a remand is required.  In an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The evidence of record reflects that although the veteran 
claims to have injured his back in an-inservice motorcycle 
accident and to have been treated for back complaints while 
hospitalized for his injuries, the service medical records on 
file, including those pertaining to the motorcycle accident, 
do not show any back injury or back complaints.  
Additionally, while the veteran now claims to have had 
continuing back symptoms since service, he did not mention 
any back injury in his original claim for VA disability 
benefits filed in 1981 nor did he mention back complaints 
when examined by the VA in June 1981 or when subsequently 
treated by VA for other orthopedic problems in the 1980s.   

In an October 1997 report by S. Klein, M.D., it was noted 
that the veteran had a long history of back pain, which 
started one day while he was standing at work and bent 
forward.  Reportedly this was a year or two after the in-
service motorcycle accident.  

Of record is an undated letter from S. Crossland, M.D., a 
family practice physician, that was submitted in 1998, 
stating that since the time of his 1978 motorcycle accident 
the veteran had had back and neck pain and been shown to have 
disc herniation at multiple levels by X-ray and MRI.  In Dr. 
Crossland's opinion, the veteran's disc disease was the 
result of the in-service accident in 1978.  It is noted, 
however, that according to a private hospital report of 
February 1986, the veteran had been "fine" until he heard a 
snap in his back while stooping at work at a gas station and, 
since then, had had severe back pain.  It was noted that he 
had never been in a hospital except for "a broken arm."  
Herniated disc disease was to be ruled out and, after 
consultation with a Dr. Ashker and diagnostic studies, the 
final diagnosis was back pain secondary to acute lumbar 
strain.  Nothing is mentioned in the hospital report of any 
longstanding back pain or any in-service back injury.  

The veteran has provided statements and testimony indicating 
that he began receiving treatment for a back disorder shortly 
after his separation from service and that he has had post-
service back injuries.  He reportedly received early post-
service treatment for back complaints from the VA medical 
center (MC) in Martinsburg, West Virginia; the VA outpatient 
clinic in Cumberland, Maryland, and from a number of private 
medical care providers.  Although there are some early post-
service VA medical records on file, they do not reflect back 
complaints and it is unclear whether all records have been 
obtained.  Thus, an attempt should be made to obtain 
additional records.  

The RO provided the veteran a VA orthopedic examination in 
June 1998 for the purpose of obtaining a medical opinion on 
whether his current back disorder is related to the in-
service motorcycle accident, as he claims.  The examiner 
conducted an examination and reviewed the evidence in the 
claims file and found that the current back disorder is not 
related to any in-service disease or injury.  

Regarding his appeal of the rating assigned for the left arm 
disability, the veteran has not been examined since November 
1995.  If it is his intent to continue his appeal of the 
rating assigned for the left arm disability, he should be 
afforded a current examination.

In view of the forgoing, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied.

2.  The veteran should be asked to 
identify any specific service medical 
records that he believes will document an 
in-service injury and in-service back 
complaints.  The RO should then try to 
obtain any identified records.  
Regardless of whether the veteran 
replies, the RO should request from the 
National Personnel Records Center any 
additional medical records pertaining to 
the veteran, to include any nursing 
notes, progress notes or similar clinical 
records created during his periods of 
hospitalization at the Naval Regional 
Medical Center in San Diego, California, 
in August 1978, and at the National Naval 
Medical Center in Bethesda, Maryland, and 
during any period of hospitalization at 
the Naval Regional Medical Center in 
Philadelphia, Pennsylvania.  

3.  The veteran also should be asked to 
identify all medical care providers, 
inpatient and outpatient, VA and private, 
who evaluated or treated him for back 
problems since his separation from 
service and for his left arm disorder 
since May 1993.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
the file.  Specifically, the RO should 
obtain any treatment records from the 
VAMC in Martinsburg, West Virginia, and 
the outpatient clinic in Cumberland, 
Maryland.  Also, with the veteran's 
authorization, the RO should ask Dr. 
Crossland's office to provide a copy of 
the veteran's complete medical records, 
and any records from Dr. Ashker.   

4.  If and only if the above-requested 
development results in documentation of 
an in-service back injury or continuing 
back symptomatology since service, the RO 
should obtain a medical opinion from an 
orthopedist as to whether any currently 
diagnosed back disorder is related to an 
in-service disease or injury.  If the 
orthopedist finds that an examination is 
required prior to rendering the opinion, 
the examination should be provided.  The 
claims file and a copy of this remand 
should be provided to the physician, and 
its receipt and review should be 
acknowledged in his/her report.  

The physician should review the evidence 
of record and, based on the available 
medical evidence and sound medical 
principles, and not on any unsupported 
history, provide an opinion on whether 
any currently diagnosed back disorder is 
at least as likely as not etiologically 
related to the in-service motorcycle 
accident or otherwise related to service.  
The physician should provide the complete 
rationale for his/her opinion.

5.  The RO should contact the veteran and 
determine whether he intends to continue 
his appeal of the rating assigned for the 
left arm disability.  If not, he should be 
asked to withdraw the appeal in writing.

6.  If the veteran does not withdraw his 
appeal of the rating assigned for the left 
arm disability, the RO should afford him 
VA orthopedic and neurology examinations 
in order to document the current severity 
of the left arm disability.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiners in conjunction with the 
examinations, and its receipt and review 
should be acknowledged in the examination 
reports.  The examinations should include 
any diagnostic tests or studies, including 
X-ray, electromyography, or nerve 
conduction studies, that are deemed 
necessary for an accurate assessment, and 
the examiners should review the results of 
any testing prior to completion of their 
reports.

The examiners should conduct a thorough 
examination of the left upper extremity 
and document all of the residuals of the 
radial and ulnar fractures.  The 
orthopedist should determine the range of 
motion of the left elbow, forearm, and 
wrist, in terms of flexion, extension, 
pronation, supination, radial deviation, 
and ulnar deviation, and describe any 
evidence of deformity, bone loss, or 
muscle atrophy.  

The orthopedic examiner should also 
describe any functional loss pertaining 
to the left arm, including the inability 
to perform normal working movements of 
the joints with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should also be 
asked to evaluate any functional loss due 
to pain or weakness, and to document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion on the degree of any functional 
loss that is likely to result from a 
flare-up of symptoms or on extended use 
and not limit his/her evaluation of 
disability to a point in time when the 
symptoms are quiescent.  The examiner 
should also document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.  The examiner 
should also be asked to provide an 
opinion on whether the veteran's 
complaints of pain and any demonstrated 
limitation of motion are supported by the 
objective evidence of joint pathology.

The neurologist should describe any nerve 
impairment resulting from the bone 
fractures in terms of the specific nerve 
and the muscles controlled by the affected 
nerve(s).  The neurologist should also 
describe any deformity or loss of motor 
strength, sensation, or other function 
caused by the nerve damage.  The 
neurologist should also determine whether 
any resulting nerve damage is mild, 
moderate, severe, or complete.

7.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all required 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
sufficient to properly rate the left arm 
disability and to adjudicate the issue of 
service connection for a back disorder.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claim for service connection for a 
back disorder.  If the veteran continues 
his appeal of the rating assigned for 



the left arm disability, the RO should 
also re-adjudicate that issue, including 
the possibility of separate ratings for 
the orthopedic and neurological 
manifestations of the disability.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case that contains notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


